Case: 11-51275       Document: 00512085548         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 11-51275
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DOUGLAS VICTOR LOLLAR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:11-CR-258-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Douglas Victor Lollar has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Lollar has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Lollar’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.       Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51275    Document: 00512085548   Page: 2   Date Filed: 12/17/2012

                               No. 11-51275

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Lollar’s motion for authorization
to proceed pro se on appeal is DENIED. See United States v. Wagner, 158 F.3d
901, 902-03 (5th Cir. 1998).




                                     2